Citation Nr: 0723671	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-36 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

In July 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDING OF FACT

The veteran has bilateral hearing loss for VA compensation 
purposes that is related to in-service acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
bilateral hearing loss.  This represents a complete grant of 
the benefit sought on appeal.  Thus, a discussion of VA's 
duties to notify and assist not necessary.

The veteran asserts that service connection for bilateral 
hearing loss is warranted because he developed the condition 
due to in-service acoustic trauma.  He reports observing a 
decline in his hearing acuity during and immediately after 
service, and in fact changed his occupation as a consequence 
of his hearing impairment.  The veteran also states that he 
worked in a minimally noisy environment after service.  
Finally, he points out that VA has issued him hearing aids 
and that VA and private examiners have attributed his hearing 
loss to acoustic trauma.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In addition, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

As to the first element, the evidence shows that the veteran 
has been diagnosed as having bilateral hearing loss and VA 
and private audiological findings indicate that he has 
bilateral impaired hearing for VA compensation purposes.  38 
C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. 
App. 174 (2007).  

As to the second and third elements, the evidence shows that 
he was exposed to in-service acoustic trauma and prior to 
filing a claim of service connection in November 2002, in the 
course of seeking treatment for his impaired hearing, the 
veteran reported a history of hearing loss due to in-service 
acoustic trauma.  Further, in June 2001, a VA audiologist 
indicated that the veteran's hearing loss was related to 
noise exposure.  In an October 2003 report, Dr. Daniel E. 
Sharkey, the veteran's treating ear, nose and throat 
specialist, after reviewing his medical records, opined that 
the veteran's high frequency sensorineural hearing loss was 
related to noise exposure.  The veteran was not afforded a 
formal VA audiological evaluation, and there is no medical 
opinion evidence indicating that the veteran's hearing loss 
is not related to in-service acoustic trauma.

The Board finds that the veteran is both competent to report 
observing a decline in his hearing acuity during and since 
service and that his account of having impaired hearing since 
that time is credible.  In light of his in-service acoustic 
trauma, the diagnoses of bilateral hearing loss for VA 
compensation purposes due to noise exposure, and with the 
resolution of all reasonable doubt in his favor, the Board 
finds that the bilateral hearing loss had its onset during 
service.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


